Case 5:21-cr-00013-TES-CHW Document 26 Filed 09/09/21 Page 1of4

AO 245B — Judgment in a Criminal Case
(Rev. 12/19} Sheet 1

 

UNITED STATES DISTRICT COURT
Middle District of Georgia

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.
USM Number: 02426-379
KIRBY CLEMENTS, JR.

 

Defendant’s Attorney

THE DEFENDANT:
pleaded guilty to count(s) 1
L) pleaded nole contendere to count(s)
which was accepted by the court.
[1 was found guilty on couni(s)
after a plea of not guilty.

 

 

The defendant is adjudicated guilty of these offenses:

Tithe & Section / Nature of Offense Offense Ended Count
$:1326(a) Illegal Reentry 03/06/2020 1
The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
("] The defendant has been found not guilty on count(s)

 

F] Couni(s) L] is {_] are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in g onojnic circumstances,

September 7, 2021
Date of Impowittt

 
  
  
 

 

 

Signature of Judge

TILMAN E., SELF, i
UNITED STATES DISTRICT JUDGE

Name and Title of Judge . @ f,

   
 

 

 

 
Case 5:21-cr-00013-TES-CHW Document 26 Filed 09/09/21 Page 2 of 4

AO 245B —_ Judgment in Criminal Case
(Rev. 12/19} Sheet 2 — Imprisonment

Judgment— Page = 2s
DEFENDANT: LUIS GERARDO PLATA-LAZCANO

CASE NUMBER: §:21-CR-00013-TES-CHW(1)

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
totalterm of; TIME SERVED. You are to be delivered to a duly authorized Immigration and Customs

Enforcement official for the appropriate proceedings. If deported, you shall not re-enter the United States
unless you obtain legal means of entry.

L} The court makes the following recommendations to the Bureau of Prisons:

X] The defendant is remanded to the custody of the United States Marshal.

[] The defendant shall surrender to the United States Marshal for this district:
Cl at Oo am [ pm. on

 

[ as notified by the United States Marshal.

[! The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on

 

Eas notified by the United States Marshal.

1 asnotified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
Lhave executed this judgment as foliows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 5:21-cr-00013-TES-CHW Document 26 Filed 09/09/21 Page 3 of 4

AOQ245B — Judgment in a Criminal Case
(Rev, 12/19) Sheet 5 — Criminal Monetary Penalties

Judgment — Page 3 of 4

 

DEFENDANT: LUIS GERARDO PLATA-LAZCANO
CASE NUMBER: 5:21-CR-00013-TES-CHW(1)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

 

 

 

 

 

 

 

 

 

 

Assessment Restitution Fine AVAA Assessment* | JVTA Assessment**
TOTALS $100.00 $.00 $.00 $.00 $
{] The determination of restitution is deferred until An Amended Judgment in a Criminal Case (A0245C) will be

entered after such determination.
[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, cach payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below, However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Restitution amount ordered pursuant to plea agreement $

OO

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

["] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

C] _ the interest requirement is waived for the f] fine [] _ restitution
["] _ the interest requirement for the L] fine [] _ restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub.L. No, 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, LIOA, and 113A of Title 18 for offenses committed on or after September
13, 1994, but before April 23, 1996.

 

 
Case 5:21-cr-00013-TES-CHW Document 26 Filed 09/09/21 Page 4 of 4

AQ245B Judgment in a Criminal Case
(Rev, 12/19) Sheet 6 — Schedule of Payments

 

Judgment — Page 4 of 4
DEFENDANT: LUIS GERARDO PLATA-LAZCANO
CASE NUMBER: §:21-CR-00013-TES-CHW(1)
SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A  () Lump sum payment of $ a due immediately, balance due
C1 not later than or

?

(] inaccordancewith [] C, (7 D (J E,or (J F below; or

B {x} Payment to begin immediately (may be combined with i] ©& © D,or F below); or

 

c 1 Payment in equal (e.g, weekly, monthly, quarterly) installments of $ over a period of
fe.g., months or years), to commence fe.z., 30 or 60 days) after the date of this judgment; or

D ©) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
fe.g., months or years}, to commence (e.g, 30 ov 60 days) after release from imprisonment to a

term of supervision; or

E [0 Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F 4 Special instructions regarding the payment of criminal monetary penalties:

Any criminal monetary penalty ordered by the court shall be due and payable in full immediately. Present and future Assets are subject to
enforcement and may be included in the treasury offset program allowing qualified federal benefits to be applied to the balance of criminal
monetary penalties,

Payment during the term of supervised release will commence within 60 days after release from imprisonment. The court will set the payment
plan based on an assessment of the defendant’s ability to pay at that time. (fine/restitution) payment shall be due during the period of
imprisonment at the rate of not less than $25 per quarter and pursuant to the bureau of prisons’ financial responsibility program. The value of
any future assets may be applied to offset the balance of criminal monetary penalties. The defendant may be included in the treasury offset
program, allowing qualified benefits to be applied to offset the balance of any criminal monetary penalties.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shail receive credit for all payments previously made toward any criminal monetary penalties imposed,

1 Joint and Several
Defendant and Co-Defendant Names and Case Numbers fineluding defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Li The defendant shall pay the cost of prosecution.

[] The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(3) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

 

 
